internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si date date re legend decent trust grandchild trust grandchild trust grandchild daughter grandchild grandchild dear sir or madam this is in response to an date letter and prior correspondence from your authorized representative requesting gift estate and generation-skipping_transfer_tax rulings concerning a proposed transaction decedent died testate on date in a codicil to her will dated date decedent created a_trust for the benefit of each of her grandchildren and their respective descendants the trusts created under articles first third and fourth are the subject of this ruling grandchild and his descendants are the beneficiaries of the trust created under article first trust grandchild and her descendants are the beneficiaries of the trust created under article third_trust grandchild and his descendants are the beneficiaries of the trust created under article fourth trust except for the primary beneficiary the terms of each of the trusts are identical the trusts are to terminate on the death of the last to die of grandchild and grandchild it has been represented that trust contains a scrivener’s error in that one of the measuring lives specified is a composite of the first name and middle initial of grandchild and the last name of daughter for purposes of this ruling we are assuming that the trust would be construed under applicable state law to the effect that trust is to terminate on the death of the last to die of grandchild and grandchild with respect to trust sec_1 and paragraph a of each trust provides that during the period from the beginning of the trust until the 31st day of december of the year during which any child of the grandchild attains the age of year the trustee shall distribute in his discretion the income for the grandchild's education support and maintenance any unexpended income may be used and applied by the trustees during any subsequent years under paragraph b beginning on january 1st of the year following the year in which a child of the grandchild attains the age of year net_income is to be paid to the descendants of the grandchild who shall be living from time to time per stirpes it being intended that the class of descendants of the grandchild shall increase and decrease from time to time with the birth or death of any such descendant paragraph d provides that if no descendant of the grandchild is living after the net_income becomes payable to a descendant of the grandchild the net_income shall be used and applied by the trustees for the grandchild's benefit as provided in paragraph a if he is living if the grandchild is not living the net_income shall be divided into as many equal shares as there shall be living brothers and sisters of the grandchild and deceased brothers and sisters leaving a descendant or descendants then living one share shall be paid to the descendants per stirpes of any brother or sister of the grandchild whether or not such brother or sister is living and one share shall be paid to any living brother or sister who has no descendants if the net_income becomes payable for the benefit of the grandchild by reason of the terms of paragraph d the income will be payable for the grandchild's benefit only until december 31st of the year during which any child of the grandchild attains the age of one year after which time the net_income shall again be paid as provided in paragraph b paragraph e provides that upon the termination of the trust the principal will be paid to the grandchild if he or she is living or if not to one or more members of a class consisting of the descendants of decedent other than the grandchild who is the primary beneficiary of the trust in the manner and to the extent appointed by the grandchild in his or her will any part of the principal not disposed of by the exercise of the power_of_appointment shall be paid to the then living descendants of the grandchild per stirpes or in default thereof to the descendants of the grandchild’s mother then living per stirpes or in default thereof to the descendants of the other family line then living per stirpes or in default thereof to the executors or administrators of the grandchild’s estate to be disposed of as a part thereof grandchild grandchild and grandchild all have children who have attained the age of prior to and accordingly the respective grandchild’s children are the current income beneficiaries of each of the trusts therefore each grandchild has the following interest in his or her respective trust a contingent right to income that takes effect any time during the trust term when there is no living descendant of the grandchild paragraph d a remainder_interest contingent upon the grandchild surviving the trust term paragraph e a contingent_remainder interest in the grandchild's estate paragraph e a testamentary special power to appoint the assets of his or her trust exercisable only if the grandchild dies prior to the termination of the trust each grandchild intends to transfer their respective contingent income_interest their respective contingent_remainder interest and their respective estate’s contingent_remainder interest to his or her descendants also each grandchild proposes to exercise the testamentary_power_of_appointment by appointing the interests to a_trust special_power_of_appointment trust for the benefit of the respective grandchild's descendants each of these trusts will provide that the trust will terminate no later than years after the death of the last to die of the descendants of decedent who were living at the death of the decedent each trust will prohibit the exercise of any power_of_appointment granted thereunder in a manner that may extend the vesting of the trust property beyond such date each grandchild has requested the following rulings the grandchild's retention and exercise of the special_power_of_appointment over the trust established for his or her family will not cause the assets of trust sec_1 or to be included in the respective grandchild's gross_estate under chapter of the internal_revenue_code chapter_14 of the code will not apply to the transfer by the grandchild the value of the contingent_remainder transferred is determined by calculating the fair_market_value of the contingent_remainder interest under sec_7520 of the internal_revenue_code the grandchild's exercise of the special power will not cause trust or or the special_power_of_appointment trusts to be subject_to chapter of the code issue sec_2033 provides for the inclusion in the gross_estate of any property_in_which_the_decedent_had_an_interest at the time of his death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 and sec_2042 if the transferred interest or relinquished power had been retained by the decedent on the date of death the value of the gross_estate shall include the value of any property or interest therein that would have been so included sec_2036 sec_2037 and sec_2038 provide for the inclusion in the gross_estate of property transferred by the decedent if the decedent has either retained an interest in or a power over the property transferred sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment as a power exercisable in favor of the decedent the decedent's_estate the decedent's creditors or creditors of the decedent's_estate in this case each grandchild has a contingent_remainder interest in the trust established for his or her family the trust corpus will pass to the grandchild if he or she survives the two individuals who are the measuring lives of his or her respective family_trust in addition each grandchild has a contingent income_interest in their respective family_trust that will pass to the grandchild if he or she should survive their children who are the current income beneficiaries of the trust finally the estate of each grandchild has a contingent_remainder this interest will take effect only if a grandchild dies before his or her family’s trust terminates the power_of_appointment noted below is not exercised and all other members of the decedent's family subsequently die each grandchild intends to transfer these contingent interests to their respective descendants further each grandchild possesses a special power to appoint the trust established for his or her family among the descendants of decedent the power takes effect only if the grandchild predeceases one or both the individuals who are measuring lives of his or her family_trust each grandchild will exercise the testamentary special_power_of_appointment by appointing the assets of their respective family_trust to a new trust the special_power_of_appointment trust the special_power_of_appointment will take effect only if the grandchild dies during the term of the trust we conclude that after the transfers discussed above the retained special_power_of_appointment will not cause the corpus of trust or to be included in the respective gross estates of grandchild grandchild or grandchild issue sec_2501 provides for the imposition of a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 example of the gift_tax regulations describes a situation where a possesses a vested_remainder interest in property subject_to divestment only in the event a should fail to survive one or more individuals or the happening of some other event the example concludes that a's irrevocable assignment of all or any part of a's interest would result in a completed_transfer for federal gift_tax purposes sec_25_2511-2 provides that the gift is complete as to any property of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2701 provides that the term applicable_family_member means with respect to any transferor-- a the transferor's spouse b an ancestor of the transferor or the transferor's spouse and c the spouse of any such ancestor sec_25_2702-2 provides that an interest in trust includes a power with respect to a_trust if the existence of the power would cause any portion of a transfer to be treated as an incomplete_gift in this case each grandchild will transfer his or her contingent income_interest and his or her or the estate’s contingent_remainder interest in the trust created for the family to their respective descendants the transfers of such interests are completed gifts for federal gifts tax purposes sec_25_2511-1 example each grandchild will retain the right to appoint the property if he or she should die before the trust established for the benefit of their respective family terminates the retained special power to appoint trust property contingent on the grandchild predeceasing the termination of the trust will not cause any portion of the transfer to be treated as an incomplete_gift for purposes of chapter in this situation neither the respective grandchild nor any applicable_family_member will retain an interest in the trust for the benefit of his or her family for purposes of sec_2702 see sec_25_2702-2 accordingly we conclude that chapter_14 will not apply to the transfer by the beneficiary and therefore the value_of_the_gift made by a grandchild for gift_tax purposes upon the transfer will be the sum of the values of the interests actually transferred issue sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_25_2512-5 provides that in general if the donor assigns or relinquishes an annuity life_estate remainder or reversion that the donor holds by virtue of a transfer previously made by the donor or another the value_of_the_gift is the is the value of the interest transferred under sec_7520 the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary see sec_25_7520-1 in the present case each grandchild has a contingent_remainder interest in their respective family_trust each grandchild holds this interest as a result of the transfer made by decedent when she died under these circumstances the value of the remainder_interest is determined based on sec_7520 and the applicable regulations including sec_25_7520-1 issue sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed will be treated as an addition to the trust the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter in the latter case the transferor for purposes of chapter or chapter is the transferor for purposes of chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter because it was irrevocable on date and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years if a power is exercised by creating another power it will be deemed to be exercised to whatever extent the second power may be exercised in this case trust trust and trust created for the benefit of each of decedent's grandchildren and the respective grandchild's descendants were irrevocable on date and the trustee of the trusts has represented that there have been no additions constructive or otherwise to the trusts after date further each grandchild has a testamentary limited power to appoint the corpus of their respective trust that will take effect if the respective grandchild predeceases the other members of the family who are the measuring lives of their respective trust each grandchild proposes to exercise his or her limited_power_of_appointment over their respective trust by appointing the property to a_trust special_power_of_appointment trust for the benefit of their descendants each grandchild’s testamentary power was created under a_trust that is not subject_to the generation-skipping_transfer_tax because the trust was irrevocable on date the proposed exercise of the testamentary power will not postpone or suspend vesting of the corpus beyond the permissible perpetuities period specified in the regulations the special_power_of_appointment trusts will terminate no later than years after the death of the last to die of the descendants of decedent who were living at the death of the decedent under these circumstances the exercise of the special_power_of_appointment will not be treated as a constructive_addition to trust and therefore exercise of the special power will not cause trust or or the special_power_of_appointment trust to be subject_to chapter of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel passthroughs and special industries george masnik chief branch by
